J-S74029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VAMSIDHAR VURIMINDI                        :
                                               :
                       Appellant               :   No. 2234 EDA 2018

                  Appeal from the Order Entered June 22, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008022-2012


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM PER CURIAM:                                 Filed: February 7, 2020



        Vamsidhar Vurimindi (Appellant) appeals pro se from the “stay away”

order which “does not change the original condition of probation that was

issued on April 25, 2014,” and “restates the same condition: namely that

Appellant must stay away from both victims in this matter.”            Trial Court

Opinion, 5/28/19, at 2.1

        Appellant is familiar with this Court and vice versa.     He previously

appealed from the judgment of sentence entered on April 25, 2014, which the



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The trial court noted that the order was issued in response to the victims’
request, because of safety concerns, to have “a piece of paper to give to their
local police departments.” Trial Court Opinion, 5/28/19, at 2 n.1.
J-S74029-19



trial court imposed after it convicted Appellant of two counts of stalking and

one count of disorderly conduct. We stated:

      [Appellant’s] egregious and bizarre behavior forced his first victim
      to install a panic-button alarm system that connected directly to
      the local police and to consider hiring a body guard. That victim
      [ultimately] relocated. [Appellant’s] actions forced the other
      victim to sell her condominium and move twice to get away from
      [Appellant]. Both women were terrified of [him].

Commonwealth v. Vurimindi, 200 A.3d 1031, 1034 (Pa. Super. 2018)

(citations omitted), appeal denied, 217 A.3d 793 (Pa. 2019).           Based on

Appellant’s “continuous and deliberate failure to comply with the Pennsylvania

Rules of Appellate Procedure,” this Court dismissed the appeal. Id.

      Instantly, Appellant appeals from the trial court’s June 22, 2018 “stay

away” order, and raises three issues which we reproduce verbatim:

      1. Whether on 06-22-2018, 42 Pa.C.S.A. § 5505 deprived Trial
         Court jurisdiction to amend 04-25-2014 original sentence after
         expiration of 30 days?

      2. Whether on 06-22-2018, 42 Pa.C.S.A. § 9771(d) preclude Trial
         Court from increasing the 04-25-2014 original conditions of
         probation without hearing?

      3. Whether 06-22-2018 Trial Court Order increasing conditions of
         stay–away order is void for its vagueness and overbreadth?

Appellant’s Brief at 4.

      We begin by repeating the “observation that [Appellant’s] pro se status

does not relieve him of his duty to follow the Rules of Appellate Procedure.”

Vurimindi, 200 A.3d at 1037. We recognize that “[a]lthough this Court is

willing to liberally construe materials filed by a pro se litigant, pro se status


                                      -2-
J-S74029-19


confers no special benefit upon the appellant. To the contrary, any person

choosing to represent himself in a legal proceeding must, to a reasonable

extent, assume that his lack of expertise and legal training will be his

undoing.” Id. at 1037-38, citing In re Ullman, 995 A.2d 1207, 1211–12 (Pa.

Super. 2010).

      We previously described Appellant’s “rambling pro se brief,” stated that

where “there are considerable defects, we will be unable to perform appellate

review,” and dismissed Appellant’s appeal.       See id. at 1037–38, citing

Commonwealth v. Tchirkow, 160 A.3d 798, 804-05 (Pa. Super. 2017).

      Likewise, in this appeal, Appellant has presented this Court with a

rambling brief, which, although it cites statutes and case law, is largely

nonsensical and devoid of meaningful legal argument.          See generally,

Appellant’s Brief at 10-24.   For example, Appellant claims the trial court’s

“newly increased conditions are designed to terrorize Appellant with the threat

of arrest and incarceration, and to preclude him from serving subpoenas

and/or civil complaints on [his victims] or upon their legal representatives and

to persecute Appellant by prosecuting him for prosecuting civil rights violation

complaints.”    Id. at 18.    Accordingly, we again find that Appellant has

“thwarted appellate review, and [a]s such, we conclude that the only

appropriate remedy is waiver of all issues.” Vurimindi, 200 A.3d at 1043.

      We further note that the Commonwealth, stating that Appellant’s claims

“contribute to his ongoing attempts to harass his victims through frivolous


                                     -3-
J-S74029-19


litigation,” argues that this appeal should be dismissed because the trial court

“already imposed a stay away order as a condition of probation” in its April

25, 2014 judgment of sentence.           Commonwealth Brief at 4.           The

Commonwealth echoes the trial court’s statement that the June 22, 2018

order from which Appellant appeals is a “reissuance of a paper copy of the

stay away order at the request of the victims, so they could have a physical

copy of upon [Appellant’s] release on probation,” and notes that the June 22,

2018 order “explicitly states that it was issued ‘pursuant to the Judgment of

Sentence and conditions of probation imposed by this Court on the 25th day

of April, 2014.’” Id. at 5.

      It is well-settled that a court may require as a condition of probation

that a defendant refrain from contact or communication with his victim(s).

See, e.g., Commonwealth v. McBride, 433 A.2d 509 (Pa. Super. 1981).

The Sentencing Code provides that as a condition of probation, a trial court

may impose “reasonable conditions . . . as it deems necessary to ensure or

assist the defendant in leading a law abiding life.” 42 Pa.C.S.A. § 9754(b)

(referencing Section 9763, conditions of probation).     We recognize — and

remind Appellant:

      Th[e trial court’s] broad power to impose conditions as part of an
      order of probation is intended to individualize the sentencing
      process so that an effort can be made to rehabilitate a criminal
      defendant while, at the same time, preserving the right of law
      abiding citizens to be secure in their persons and property.

McBride, 433 A.2d at 510.



                                     -4-
J-S74029-19


     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:2/7/20




                          -5-